Citation Nr: 1107138	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from August 1961 through 
November 1991, when he retired from the U.S. Navy.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for a low back disability finding that the Veteran had 
not submitted new and material evidence to reopen the claim.

In December 2009, the Board reopened the service connection claim 
for a low back disability, finding that the Veteran had submitted 
new and material evidence to reopen the claim, and remanded the 
claim on the merits.  The directives of the Board remand have 
been substantially complied with.


FINDINGS OF FACT

1.  The evidentiary record shows competent and credible evidence 
of in-service back injuries that are consistent with the 
Veteran's military service as reported on his personnel records.

2.  The record further shows a current lumbar spine disability, 
medical evidence relating the current lumbar spine disability to 
service, and competent and credible complaints of chronic back 
pain since service.


CONCLUSION OF LAW

The Veteran's back disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In view of the 
disposition herein, additional discussion of those procedures is 
unnecessary as any defect in the notice or assistance provided to 
the Veteran constituted harmless error.

II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The U.S. Court of Appeals for the Federal Circuit held in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to determine whether lay testimony is 
credible in and of itself, and the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran seeks service connection for a low back disability 
which he contends is a result of injuries sustained during his 
service in the Navy.  On a Statement in Support of Claim (VA Form 
21-4138)  in March 2003, he asserted that he had incurred his 
initial back injury when he had fallen off a F-14 aircraft, while 
in service at Naval Air Station Miramar, onto a concrete floor 
and was treated by a flight surgeon for the VF-124 Maintenance 
Control unit.  In a statement in 2005, the Veteran further 
reported that he recalled several incidents in service when he 
fell or otherwise injured his back, e.g., in the swimming pool in 
the Fall of 1972; in a ballgame in September 1977 when he also 
hurt his ribs; in May 1976 when he also had neck and head 
problems; and in January 1984 when he fell from the airplane.  He 
also reported that his complaints of back pain were documented in 
service records.  

A service comrade, DL, provided a statement to the effect that he 
recalled that the Veteran had fallen off an airplane in early 
1984.  He said he had been working on the late shift and the 
Veteran was working days in VF-124 Maintenance Control.   He said 
that when he reported for duty he heard that the Veteran had 
fallen and that he was off for two to three days; the Veteran 
returned thereafter and seemed fine except that he was a bit 
sore.  DL said he could not recall more details, but it had not 
seemed too significant at the time.

According to multiple DD Forms 214, the Veteran's primary 
military occupational specialties included as an aircraft 
mechanic (with 10 years on the F-14 Tomcat fighter), and in 
material control to include various technician jobs involving 
loading and unloading squadron equipment into various spaces on 
the ships.  This was accomplished, according to his description, 
by pulling and shoving very heavy objects including up and down 
ladders; and during the Vietnam era, loading even bombs by hand 
absent any dollies or similar assistive devices.  

Service treatment records (STRs) show that the Veteran fell in a 
swimming pool in August or September 1972 and had particular pain 
in the 2-4 costochondral region in the left side of his chest.  
There is a notation of occasional low back pain with increased 
activity on an examination apparently when he was age 43 (which 
would have been in 1986).  He checked that he had frequent 
backaches and associated genitourinary complaints, as well as 
musculoskeletal problems.  An "old posterior injury" to an 
unidentified area of the body was noted on an annual examination 
in August 1988.  In September 1991, he was again noted to have 
minor low back pain near the time of his retirement from active 
duty.

After service, the Veteran was examined by VA in February 1992.  
He did not then complain of, nor was there examination of, or any 
abnormal clinical findings noted relating to his back. 

Some employment medical care documentation is of record 
reflecting that the Veteran had experienced a back strain at work 
in June 1994 for which he received care and from which he was 
said (in early 1995) to have "no permanent impairment".  The 
injury had occurred when he was carrying a heavy weight.

Private treatment records from the late 1990's also show that the 
Veteran developed a series of syncopal episodes as a result of 
his hypertension (for which he has service connection) and on 
more than one occasion he fell during such episodes.  

VA treatment records dated from May 1999 through July 2001 also 
note findings of dizziness and lightheadedness, at which time the 
Veteran was evaluated for his hypertension.  A May 2001 record 
notes that he worked as a lineman for the telephone company, and 
when climbing poles he would get lightheaded.  In July 2001, a VA 
physician note indicates that the Veteran fell in a ditch in June 
and hurt his low back, mainly on the left side.

VA orthopedic and physical therapy visits including from January 
2003 to January 2005 have recorded the history of his having 
fallen from an F-14 in service and having resultant back 
problems.  He currently demonstrated partial lumbarization of the 
first sacral segment, and mild to moderate degenerative changes 
throughout the lower thoracic and lumbar regions.  Additional VA 
treatment records dated through 2008 note continued complaints of 
low back pain.

In August 2003, a VA examination report was provided.  The 
examiner noted that a review of the records did not show an 
injury to the spine but that the Veteran stated that he fell off 
of a jet plane wing and was treated by a flight surgeon and moved 
on.  He stated that this was in the mid-1980s and that since then 
he had had some aches and pains in the back but that in the last 
two-and-a-half years the spine symptoms had become increasingly 
worse, with soreness and grinding and rubbing sensation in the 
back.  On objective evaluation, the examiner diagnosed chronic 
lumbar strain and early degenerative arthritis in the lumbar 
spine.  The examiner determined that the grinding sensation and 
degenerative osteoarthritis in the lumbar spine was consistent 
with falling.  The examiner further found that the traumatic 
accident of falling off a plane could start this process, and 
over time could conceivably present with this picture of muscle 
spasms or acute exacerbation in the back due to degenerative 
changes.  Thus, the examiner's opinion was that it is at likely 
as not that the current disability is due to a fall in service; 
but after saying that, noted that review of records did not show 
a fall.

Pursuant to remand by the Board, the Veteran underwent another VA 
examination in August 2010.  The examiner noted that history was 
obtained from the interview with the Veteran and review of his 
claims file and STRs, as well as the Board remand in December 
2009.  The Veteran stated that his back pain started when he 
entered service, around 1961-62.  He stated that there was a lot 
of heavy manual labor and everybody had back pain but that the 
culture then was not to complain of the back pain because one 
would be considered a malingerer.  He said the back pain bothered 
him again in the late 1960s when they were loading bombs, but 
again, he did not seek any treatment because the culture was to 
not complain.  He indicated that there was an accident again in 
1984 when he fell off an airplane.  He saw the flight surgeon and 
did not work for two or three days; he was given some pain 
medication and then went back to work.  The examiner noted that a 
letter from a fellow service member corroborated the fall in 
1984.  The Veteran asserted that he continued to have back 
problems when he left the military, and sought chiropractic 
treatment.  He tried to get those records but they had been lost.  
He continued to have back problems to this day.  

The examiner reviewed the Veteran's letter documenting multiple 
injuries he had in service from 1972 to 1988.  The examiner 
further noted that the Veteran was also treated for a post-
service work accident in June 1994.  The Veteran said that 
accident had aggravated his pre-existing condition, and that he 
had already sought chiropractic treatment when he had just gotten 
out of the Navy in 1991.  On physical examination, the diagnosis 
was chronic lumbar strain with degenerative changes.  The 
examiner made reference to a November 2004 VA X-ray examination 
report, and indicated that no new X-rays were taken that day.

The examiner commented that the Veteran served in the military 
for 30 years, and that much of that time was spent working as a 
mechanic and often doing manual labor type tasks.  The examiner 
noted that there also was at least one objective documentation of 
complaints of low back pain in the military:  A periodic 
examination from when he was 43 years old noted occasional low 
back pain with increased activity.  There also was information 
corroborating his complaints of a fall in 1984.  The examiner 
determined that, although the chiropractic records could not be 
obtained, the Veteran's history was consistent with seeking 
treatment for his back condition before his work-related injury 
in 1994.  The examiner further found that it is most likely that 
the work injury in 1994 was a mere exacerbation of his pre-
existing condition and did not change the natural progression of 
his pre-existing condition from his time in the military.  The 
examiner thus concluded that it is at least as likely as not that 
his current back condition was directly related to his activities 
in the Navy, including the complaints of back pain at age 43.

Reviewing the evidence of record, the Board finds that the 
evidence is favorable to the Veteran's claim; or at the least, 
the negative and positive evidence are equally balanced.  

Specifically, the record shows the presence of a low back 
disability.  VA treatment records dated since 2003 show a 
diagnosis of degenerative arthritis in the lumbar spine with 
chronic lumbar strain.  

The record also shows the Veteran's credible and competent 
complaints of multiple back injuries in service.  Lay statements 
may be competent to support a claim as to lay-observable events 
or lay-observable disability or symptoms.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
supra.  The Veteran has consistently reported the same injuries 
to the back in service, and there are no inconsistencies in his 
recollection of the injuries.  His fellow serviceman also 
submitted a statement recalling the injury to the back when the 
Veteran fell from the wing of an airplane.  The Veteran and his 
fellow serviceman are clearly competent to describe incidents 
and/or symptoms in service, and their lay reports are entitled to 
some probative weight.  

STRs reflect complaints of back pain in service and injuries 
(albeit not to the back specifically) which are consistent with 
the Veteran's reports.  The Veteran's service personnel records 
(SPRs) further demonstrate that the Veteran undertook the type of 
work in service that would be consistent with rigorous manual 
labor and frequent complaints of back pain.  (We recognize that 
the Veteran retired as an officer, but he also served many years 
as an enlisted man.)  Thus, in addition to the Veteran's 
probative assertions, there is corroborative evidence in the STRs 
and SPRs.  Therefore, the presence of in-service injuries to the 
back has been established by the evidence of record.

Finally, there is competent and probative evidence of a 
relationship between the present back disability and the injuries 
in service.

There are two medical opinions of record addressing the etiology 
of the Veteran's present lumbar spine disability, both of them 
positive.

The first opinion, dated in August 2003, notes that it is likely 
as not that the current low back disability is due to the 
Veteran's reported fall in service.  The examiner determined that 
the grinding sensation and degenerative osteoarthritis in the 
lumbar spine was consistent with falling, and that the traumatic 
accident of falling off a plane could start this and over time 
could conceivably cause muscle spasms or acute exacerbation in 
the back due to degenerative changes.  The examiner further 
mentioned, however, that a review of the record did not show a 
fall.  It is not clear whether that examiner was refuting his 
medical opinion or merely addressing the record by reasserting 
that there is no medical evidence of a fall.  Moreover, the 
examiner used words like "could conceivably" to state his 
medical opinion.  Thus, while the August 2003 examiner's opinion 
is mostly favorable, it is not highly probative.

The second opinion, obtained by the Board in August 2010, is more 
probative, as it is based on sound medical principles and a 
review of the relevant evidence of record.  The examiner 
indicated an extensive review of the claims file and also took 
the history from the Veteran.  The examiner noted the reported 
injuries in service including the fall from the plane and the 
Veteran's fellow serviceman corroborating this fall, and found 
the Veteran's reports to be credible and consistent with his type 
of service.  The examiner also acknowledged the Veteran's post-
service work injury in 1994.  The examiner nonetheless determined 
that the Veteran's present back disability is a result of his 
service and that the post-service accident merely exacerbated the 
service-related back disability, but not more than the back 
disability would have naturally progressed.  This examiner's 
opinion is consistent with the record, as it was reported after 
the 1994 injury that there was no permanent impairment.  Although 
the June 2001 injury to the back when the Veteran fell in a ditch 
was not considered by the August 2010 examiner, this report also 
does not cause the Veteran's claim to fail, as the August 2010 VA 
examiner already determined that the Veteran had a back 
disability from service prior to 1994.  Therefore, according to 
the examiner's probative medical opinion, any subsequent injuries 
to the spine would only be in addition to the original service-
related injury.

The Veteran also has presented competent and credible complaints 
of having back pain since his naval service, as reported on the 
August 2003 and August 2010 VA examination reports.  Thus, he has 
established the presence of continuity of symptomatology of a 
back disability from service and during the 12 years before the 
first diagnosis of a back disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   

While the post-service VA examination dated in February 1992 
notes that the musculoskeletal system was grossly normal, this 
examination was not focused on the lumbar spine, but rather the 
Veteran's claim for hypertension, hearing loss, and an abnormal 
electrocardiogram reading.  Thus, the fact that a back disability 
was not noted at that time is neither favorable nor unfavorable 
to the claim.  

In summary, the record shows competent and credible evidence of 
in-service back injuries that are consistent with the Veteran's 
military service as reported on his personnel records, the 
presence of a current lumbar spine disability, medical evidence 
relating the current lumbar spine disability to service, and 
competent and credible complaints of chronic back pain since 
service.

For these reasons, the Board finds that reasonable doubt is 
presented by the evidence, and such doubt is resolved in the 
Veteran's favor so that service connection for his back 
disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.     


ORDER

Entitlement to service connection for low back disability is 
granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


